DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7, 27-29 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5 (and 27), the claim states: “simultaneously listening to channels” or “simultaneously listening to channels” in both options, which is unclear in view of independent claim 1/19.  The independent claim states performing listening to channels sequentially.  It is unclear if listening is performed in a sequential order or simultaneously.  
Claim 32 recites the limitation "the processor" in line 3.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-9, 19 and 26-33 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al (US 2020/0154399, hereinafter Zhu), in view of Li et al (US 2019/0044676, hereinafter Li) and in view of Balasubramanian et al (US 2015/0245271, hereinafter Balasubramanian).

Regarding claim 1, Zhu discloses a method of information transmission in an unlicensed band, applied to a terminal and comprising: listening to a channel of a first bandwidth part (BWP) in an unlicensed band, to acquire a channel listening result (terminal performs idle state sensing on each candidate transmission frequency domain resource to determine if the BWP is idle or busy, Para [0065], frequency domain resources are BWPs, Para [0056] in the unlicensed band, Para [0016]), wherein the first BWP is one or more BWPs corresponding to received uplink grant scheduling information and/or received pre-configured information for uplink transmission resource (network device configures BWPs for the terminal, Para [0058], network device sends PUCCH resource configuration information indicating the one or more candidate frequency domain resources/BWPs, Para [0069]); 									activating, in a case that the channel listening result indicates that a BWP with an idle channel exists in the first BWP, at least one BWP selected from the BWP with the idle channel, to acquire a first active BWP (the number of configured BWPs can be equal to or greater than the number of active BWPs, Para [0058], the candidate frequency domain resources for idle sensing can be the configured BWPs, Para [0064], meaning the candidates for idle sensing can include active and inactive BWPs and the terminal will select the candidate BWP(s) that is/are idle, Para [0089], if the idle BWP selected is inactive it will have to be activated); sending information to a network device on the first active BWP (terminal device transmits the PUCCH using the determined transmission frequency domain resource/BWP, Para [0097]); 			but not wherein, listening to the channel of the first BWP in the unlicensed band, to acquire the channel listening result, comprises: sequentially listening to a channel of each BWP among the first BWP in the unlicensed band, to acquire the channel listening result.  Li discloses a UE can perform LBT on multiple channels sequentially, Para [0107].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Li in the system of Zhu in order to further improve method for performing LBT procedures on the unlicensed band in the new radio system;								and does not disclose wherein, sequentially listening to the channel of each BWP among the first BWP in the unlicensed band, to acquire the channel listening result comprises: listening to a channel of an active BWP, the active BWP being a BWP used in a last transmission among the first BWP in the unlicensed band; sequentially listening to other BWPs among the first BWP in a case that the channel of the active BWP is detected as busy, to acquire the channel listening result.  Li discloses a UE can perform LBT on multiple channels sequentially, Para [0107], and Balasubramanian discloses the UE can attempt to acquire a channel according to the list of most recently used channels, Para [0035].  Therefore, performing LBT on the most recent used channel of the active BWP, if that LBT attempt fails performing LBT sequentially.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Balasubramanian in the system of Zhu and in view with Li in order to efficiently gain access to the channel by prioritizing the order of channels LBT is performed on.
Regarding claims 4, 26 and 33, Zhu discloses the method/terminal/CRM of information transmission in an unlicensed band according to claim 1/19/32, but not wherein, activating the at least one BWP selected from the BWP with the idle channel to acquire the first active BWP, comprises: activating, among the first BWP, a BWP which channel is first detected as idle, to acquire the first active BWP.  Li discloses a UE can perform LBT on multiple channels sequentially, Para [0107], in which case it is obvious to one of ordinary skill to select the first BWP that is determined to be available/idle in the sequence as it is more efficient.
Regarding claims 5 and 27, Zhu discloses the method/terminal of information transmission in an unlicensed band according to claim 1/19, but not wherein, listening to the channel of the first BWP in the unlicensed band, to acquire the channel listening result, comprises: simultaneously listening to channels of all BWPs among the first BWP in the unlicensed band, to acquire the channel listening result (Li discloses a UE can perform LBT on multiple channels simultaneously, Para [0107]); or, selecting the first preset number Ms of BWPs among the first BWP in the unlicensed band, and simultaneously listening to channels of the selected first preset number Ms of BWPs, to acquire the channel listening result, wherein Ms is a positive integer and is less than the total number of BWPs among the first BWP in the unlicensed band. 
Regarding claims 6 and 28, Zhu discloses the method/terminal of information transmission in the unlicensed band according to claim 5/27, wherein, in a case of simultaneously listening to channels of all BWPs among the first BWP in the unlicensed band to acquire the channel listening result, activating, in a case that the channel listening result indicates that the BWP with the idle channel exists in the first BWP, the at least one BWP selected from the BWP with the idle channel to acquire the first active BWP, comprises: activating, in a case that the channel listening result indicates that channels of all BWPs among the first BWP are in an idle state, the all BWPs among the first BWP, to acquire the first active BWP (in some cases all uplink BWPs are in an idle state, Para [0087] and the terminal can transmit on the plurality of BWPs that pass the LBT procedure, Para [0094]); or, activating, in a case that the channel listening result indicates that channels of a part of BWPs in the first BWP are in the idle state, all BWPs having idle channels, to acquire the first active BWP, and continuing to listen to channels of remaining BWPs in the first BWP, and activating and adding, in a case that a channel of other BWP of the remaining BWPs is detected as idle, the other BWP to the first active BWP. 
Regarding claims 7 and 29, Zhu discloses the method/terminal of information transmission in an unlicensed band according to claim 5/27, but not fully wherein, in a case of selecting the first preset number Ms of BWPs among the first BWP in the unlicensed band and simultaneously listening channels of the selected first preset number Ms of BWPs to acquire the channel listening result (a BWP set is configured by the network device, Para [0079] and Li discloses the simultaneously LBT procedure), activating, in a case that the channel listening result indicates that the BWP with the idle channel exists in the first BWP, the at least one BWP selected from the BWP with the idle channel to acquire the first active BWP, comprises: activating, in a case that the channel listening result indicates that the channels of the Ms BWPs among the first BWP are in an idle state, the Ms BWPs to acquire the first active BWP (in some cases all uplink BWPs are in an idle state, Para [0087] and the terminal can transmit on the plurality of BWPs that pass the LBT procedure, Para [0094]); or, activating, in a case that the channel listening result indicates that one or more BWPs with idle channels exist among the Ms BWPs of the first BWP, all of the one or more BWPs with idle channels, to acquire the first active BWP, continuing to listen to channels of other BWPs among the first BWP, and activating and adding, in a case that a channel of another BWP is detected as idle, the another BWP to the first active BWP. 
Regarding claims 8 and 30, Zhu discloses the method/terminal of information transmission in an unlicensed band according to claim 1/19, wherein, prior to listening to the channel of the first BWP in the unlicensed band to acquire the channel listening result, the method further comprises: receiving uplink grant scheduling information and/or pre-configured information for uplink transmission resource corresponding to one or more BWPs in the unlicensed band sent by the network device (network device configures BWPs for the terminal, Para [0058], network device sends PUCCH resource configuration information indicating the one or more candidate frequency domain resources/BWPs, Para [0069]); determining a first BWP according to the uplink grant scheduling information and/or the pre-configured information for uplink transmission resource (terminal determines the one or more candidate frequency domain resources/BWP based on the correspondence/indication, Para [0069]). 
Regarding claims 9 and 31, Zhu discloses the method/terminal of information transmission in an unlicensed band according to claim 1/19, wherein, sending the information to the network device on the first active BWP comprises: in a next feasible transmission time unit after activating the first active BWP, sending the information to the network device on the first active BWP (transmit PUCCH using the selected BWP, Para [0097], no delay is disclosed therefore it is transmitted as soon as it is feasible); wherein the transmission time unit comprises a slot or a mini-slot (PUCCH can be transmitted in two slots, Para [0051]).
Regarding claim 19, Zhu discloses a terminal (terminal, Fig. 9), comprising: a processor, a storage, and a computer program stored on the storage and executable by the processor (processor, memory and instructions, Para [0133]), wherein in a case that the computer program is executed by the processor, the processor implements following steps: listening to a channel of a first bandwidth part (BWP) in an unlicensed band, to acquire a channel listening result (terminal performs idle state sensing on each candidate transmission frequency domain resource to determine if the BWP is idle or busy, Para [0065], frequency domain resources are BWPs, Para [0056] in the unlicensed band, Para [0016]), wherein the first BWP is one or more BWPs corresponding to received uplink grant scheduling information and/or received pre-configured information for uplink transmission resource (network device configures BWPs for the terminal, Para [0058], network device sends PUCCH resource configuration information indicating the one or more candidate frequency domain resources/BWPs, Para [0069]); activating, in a case that the channel listening result indicates that a BWP with an idle channel exists in the first BWP, at least one BWP selected from the BWP with the idle channel, to acquire a first active BWP (the number of configured BWPs can be equal to or greater than the number of active BWPs, Para [0058], the candidate frequency domain resources for idle sensing can be the configured BWPs, Para [0064], meaning the candidates for idle sensing can include active and inactive BWPs and the terminal will select the candidate BWP that idle, Para [0089]); sending information to a network device on the first active BWP (terminal device transmits the PUCCH using the determined transmission frequency domain resource/BWP, Para [0097]);					but not wherein, listening to the channel of the first BWP in the unlicensed band, to acquire the channel listening result, comprises: sequentially listening to a channel of each BWP among the first BWP in the unlicensed band, to acquire the channel listening result.  Li discloses a UE can perform LBT on multiple channels sequentially, Para [0107];							and does not disclose wherein, sequentially listening to the channel of each BWP among the first BWP in the unlicensed band, to acquire the channel listening result comprises: listening to a channel of an active BWP, the active BWP being a BWP used in a last transmission among the first BWP in the unlicensed band; sequentially listening to other BWPs among the first BWP in a case that the channel of the active BWP is detected as busy, to acquire the channel listening result.  Li discloses a UE can perform LBT on multiple channels sequentially, Para [0107], and Balasubramanian discloses the UE can attempt to acquire a channel according to the list of most recently used channels, Para [0035].  Therefore, performing LBT on the most recent used channel of the active BWP, if that LBT attempt fails performing LBT sequentially.  
Regarding claim 32, Zhu discloses a non-transitory computer readable storage medium (computer readable medium, Para [0015]), comprising: a computer program (program, Para [0015]) stored on the computer readable storage medium, wherein in a case that the computer program is executed by the processor, the processor implements the following steps (as in claim 1).

Response to Arguments
Applicant's arguments filed on 3/28/2022 have been fully considered but they are not persuasive.  Applicant amends the limitations and argues Zhu does not disclose the limitations in the 102 rejection.  Argument is moot as, the previous office action admitted Zhu did not disclose said limitation.  Applicant argues Li discloses a UE can perform LBT sequentially but not a specific order to perform LBT on channels, particularly listening to a channel of an active BWP, the active BWP being a BWP used in the last transmission and then sequentially listening to other BWPs in case the channel is detected as busy.		In response, Li very clearly discloses performing LBT on multiple channel sequentially, Para [0107].  Applicant argues Li does not disclose a specific order but a specific order is not in the claim other than performing LBT on a channel of the active BWP that was used in the last transmission first.  There is no specific order in the claim after the first listening.  The sequential listening is also optional, as it is only performed if the first listening detects a busy channel.  Examiner stated it was obvious to one of ordinary skill to start with the active BWP that was most recently used and Applicant has no argument of why it isn’t. It is an obvious starting point, to perform LBT on the active BWP that was most recently used compared to performing LBT on a de-activated BWP (that would have to be activated).  This is moot, as a new reference is added to be more explicit.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CUNNINGHAM whose telephone number is (571) 272-1765.  The examiner can normally be reached Monday through Thursday 7:30-18:00 (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571) 272-3155.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461